741 F. Supp. 566 (1990)
Clifton E. CAMPBELL
v.
Jack Terrance ROACH, et al.
Civ. No. JFM-88-3236.
United States District Court, D. Maryland.
January 24, 1990.
*567 Clifton E. Campbell, Silver Springs, Md., for plaintiff.
Lawrence White, Office of the Attorney General, Educational Affairs Div., Baltimore, Md., for defendant.

MEMORANDUM
MOTZ, District Judge.
Plaintiff instituted this suit under the Vietnam Era Veterans' Readjustment Assistance Act ("VEVRAA"), 38 U.S.C.A. §§ 2021-24 (West 1979 & Supp.1989). He has moved that this Court enter an order permitting him to proceed on appeal without prepayment of costs and directing the Court to remit the filing fee which he paid when he filed the action.
38 U.S.C.A. § 2022 provides that "no fees or court costs shall be taxed against any person who may apply for ... benefits" under the VEVRAA. It may be that this provision applies only to costs taxed in the district court. At least one court has held that (in a case in which each side had prevailed on one of the issues presented on appeal) that the parties should each pay their own costs on appeal. See Lang v. Great Falls School District No. I and A, 842 F.2d 1046, 1052 (9th Cir.1988).[1] Nevertheless, I am satisfied that the no-taxation-of-costs provision of § 2022 is intended to apply to all court proceedings. If the Fourth Circuit disagrees with this conclusion, it may order plaintiff to pay his costs when the case comes before it on appeal.
A separate order is being entered herewith effecting the ruling made in this memorandum.

ORDER
For the reasons stated in the memorandum entered herein, it is, this 24th day of January 1990
ORDERED
1. Plaintiff is authorized to proceed without prepayment of costs on appeal (until any contrary order of the United States Court of Appeals for the Fourth Circuit); and
2. The Clerk is directed to remit to plaintiff the filing fee which he paid when instituting this action.
NOTES
[1]  Plaintiff cites Larsen v. Air California, 76 LRRM 2526 (9th Cir.1970) in support of his position. Larsen, however, was based upon the Military Selective Service Act, 50 U.S.C.A.App. §§ 451-462 (West 1971 & Supp.1989), not the VEVRAA.